DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “the openings being empty and unobstructed at the head contacting surface” in claim 23 does not have language description in the original presented specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “the openings being empty and unobstructed at the head contacting surface” does not have the language support in the specification and the drawings do not clearly show the openings being unobstructed at the head contacting surface. As shown in fig. 25, a portion of the opening of the pad 20 is obstructed by the straps. Then claim 23 fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the openings being empty and unobstructed at the head contacting surface”, it is unclear how the opening can be unobstructed at the head contacting surface as the opening is toward the head of the user and the opening is obstructed with the head of the user. For the purpose of applying art, the limitation is best understood as the openings being empty and unobstructed at the head contacting surface when the pad is not connected to the helmet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 20180213875) in view of Morgan (WO 2018138551).
Regarding claim 1, Tutunara teaches a helmet (fig. 6) comprising: 
at least an inner liner (para. [0037], core 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (figs. 4-6, para. [0034], the core 40 is sandwiched between concave layer 30 and concave layer 50);
a plurality of slippage pads (fig. 6, para. [0037], pads 57) disposed at selected locations on the concave inner surface and connected to the inner liner (para. [0039], the pads 57 are fixed to the core 40 on one end), the slippage pads having an elongated shape with a length and a width, the length being greater than the width (fig. 16), the slippage pads having an undersurface (para. [0039], the pads 57 are fixed to the core 40 on one end) and a head contacting surface (fig. 6 shows a head contact surface of the pads 57) spaced apart from and opposite to the undersurface, the slippage pads each defining a number of integrally connected side-by-side tubes (fig. 6, para. [0037], tubes 58) each having an opening at the head contacting surface adapted to be oriented toward the wearer’s head (fig. 6), the openings aligned longitudinally along the length of the slippage pads (fig. 6), the openings opened toward the cavity (fig. 6). 
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. 
However, in the same field of endeavor, Morgan teaches an attachment system (fig. 13A, a strap element 1301) to attach the helmet to the wearer’s head (fig. 13A). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head.
Regarding claim 2, the modified helmet Tutunaru-Morgan teaches two slippage pads (Tutunaru, fig. 11, pads 57) disposed at two sides of the forehead pad 54 (Tutunaru, fig. 11), two slippage pads are shaped and size to be identical to each other.
Regarding claim 3, the modified helmet Tutunaru-Morgan teaches lateral pairs of the slippage pads are disposed on each side of a sagittal plane of the helmet (Tutunaru, fig. 11, pads 57 disposed at two sides of the forehead pad 54).
Regarding claim 4, the modified helmet Tutunaru-Morgan teaches the lateral pairs of the slippage pads (Tutunaru, fig. 11, pads 57) are evenly laterally spaced apart from the sagittal plane of the helmet (Tutunaru, fig. 11).
Regarding claim 5, the modified helmet Tutunaru-Morgan teaches a frontal pair of the slippage pads is disposed in a frontal portion of the helmet (Tutunaru, fig. 11, the pair of pads 57 disposed at the front portion of the helmet).
Regarding claim 6, the modified helmet Tutunaru-Morgan teaches at least one cushioning pad (fig. 6, pad 54) disposed on the concave inner surface of the inner liner (fig. 6, para. [0039]).
Regarding claim 7, the modified helmet Tutunaru-Morgan does not clearly teach the cushioning pad has apertures defined therethrough, the apertures corresponding in shape and dimension to the slippage pads, wherein some of the slippage pads are disposed within the apertures of the cushioning pad.
However, Morgan teaches the cushioning pad (fig. 5A, pad 502a) has apertures defined therethrough, the apertures corresponding in shape and dimension to the slippage pads (dampers 150), wherein some of the slippage pads are disposed within the apertures of the cushioning pad (fig. 5A, the pad 502a has apertures configured for receiving the dampers 150).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Tutunaru-Morgan with the teaching of Morgan that the cushioning pad has apertures corresponding in shape and dimension to the slippage pads for the benefit of providing impact absorbing effect while fitting the slippage pads among the cushioning pads.
Regarding claim 8, the modified helmet Tutunaru-Morgan teaches the slippage pads having a head contacting portion projecting beyond a surrounding surface of the inner liner (Tutunaru, fig. 6).
The modified helmet Tutunaru-Morgan does not teach recesses are defined within the inner liner, the slippage pads having a base portion received in respective one of the recesses. 
However, Morgan teaches recesses (fig. 5A, elements 510, 512) are defined within the inner liner (fig. 5A, element 502), the slippage pads (fig. 5A, dampers 150) having a base portion received in respective one of the recesses (fig. 5A).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Tutunaru-Morgan with recesses defined within the inner liner as taught by Morgan for the benefit of providing a total protection as the portion of the liner between the slippage pads and the outer shell is continually used to distribute impact forces in series with the slippage pads (Morgan, para. [0104]).
Regarding claim 9, the modified helmet Tutunaru-Morgan does not teach the recesses and the slippage pads are dimensioned for lateral walls of the slippage pads to contact surfaces of the recesses.
However, Morgan teaches the recesses and the slippage pads are dimensioned for lateral walls of the slippage pads to contact surfaces of the recesses (fig. 5A, para. [0104], a portion of the impact force will be transmitted to the liner 502 both at the shoulder 510 and in portion 502b, as well as to the damper 150, which will compress respective amounts based on distribution of the forces therebetween).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Tutunaru-Morgan with the recesses and the slippage pads dimensioned for lateral walls of the slippage pads to contact surfaces of the recesses as taught by Morgan for the benefit of providing a total protection as the portion of the liner between the slippage pads and the outer shell is continually used to distribute impact forces in series with the slippage pads (Morgan, para. [0104]).
Regarding claim 11, the modified helmet Tutunaru-Morgan does not teach the slippage pads have a length of 40mm +-20mm and a width of 13mm +-7mm. 
However, Tutunaru teaches the IIAS 50 comprises impact absorbing component 51,54,57 and 60 with different sizes and shapes (fig. 6, para. [0044]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of the modified helmet Tutunaru-Morgan to have a length of 40mm+- 20mm and a width of 13mm +-7mm for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the length and width of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, the modified helmet Tutunaru-Morgan does not teach a thickness of the slippage pads ranges between 2mm and 10mm. 
However, Tutunaru teaches the thickness of the layers or the material used in the layers can be changed or optimized within the inventive concept (para. [0044],[0045]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the impact absorbing components of the modified helmet Tutunaru-Morgan to have a thickness of the slippage pads ranges between 2mm and 10mm for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the thickness of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, The modified helmet Tutunaru-Morgan does not clearly teach a density of the slippage pad is 0.27 g/cm3 +- 0.10 g/cm3. 
However, Tutunaru teaches a material that is particularly well suited for the impact absorbing components is an elastomeric, polyurethane viscoelastic open cell foam with a density between one quarter and 15 pounds per cubic foot (para. [0049]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention modify the impact absorbing components of the modified helmet Tutunaru-Morgan to have a density of 0.27 g/cm3 +-0.10 g/cm3 for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the density of the impact absorbing components involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, the modified helmet Tutunaru-Morgan does not teach the openings of the pair of tubes each having an obround shape. 
However, Tutunaru teaches the hole has been described as cylindrical for ease of manufacture, holes or voids of other shapes could be substituted (para. [0036]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the shape of the openings of the tubes of the modified helmet Tutunaru-Morgan to be an obround shape and since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 16, the modified helmet Tutunaru-Morgan does not teach the openings have a length of 15mm +-5mm and a width of 5mm +-3mm. 
However, Tutunaru teaches the hole has been described as cylindrical for ease of manufacture, holes or voids of other shapes could be substituted (para. [0036]); and the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51,54,57 and 60 relative to the diameter of the holes 52,55,58 and 61 (para. [0044]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the openings of the impact absorbing components of the modified helmet Tutunaru-Morgan to have a length of 15mm +-5mm and a width of 5mm+- 3mm for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, the modified helmet Tutunaru-Morgan does not teach a ratio of the sum of a length of the openings over the length of the slippage pad is 70% +-20%.
However, Tutunaru teaches the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51,54,57 and 60 relative to the diameter of the holes 52,55,58 and 61 (para. [0044]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify a ratio of the sum of a length of the openings over the length of the impact absorbing members of the modified helmet Tutunaru-Morgan to be 70% +-20% for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, the modified helmet Tutunaru-Morgan does not teach a ratio of a width of the openings over the width of the slippage pad range between 25% and 40%.
However, Tutunaru teaches the shock absorbing effect of the IIAS 50 may also be modified by changing the lateral width of the impact absorbing members 51,54,57 and 60 relative to the diameter of the holes 52,55,58 and 61 (para. [0044]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the ratio of the width of the opening over the with of the impact absorbing members of the modified helmet Tutunaru-Morgan to range between 25% and 40% for the benefit of providing head protection against impact forces. It is noted that discovering the workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, the modified helmet Tutunaru-Morgan teaches at least a first and a second one of the slippage pads are longitudinally oriented in a front to rear direction of the helmet (Tutunar, fig. 6), the at least two slippage pads having a respective longitudinal projection extending between the opposite lateral portion of the helmet (Tutunaru, fig. 6).
Regarding claim 20, the modified helmet Tutunaru-Morgan does not teach the inner liner is made of expanded polystyrene. 
However, Morgan teaches the inner liner is made of expanded polystyrene (para. [0018]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the inner liner of the modified helmet Tutunaru-Morgan with expanded polystyrene as taught by Morgan for the benefit of absorbing translational and angular impact forces (Morgan, para. [0012]).
Regarding claim 21, the modified helmet Tutunaru-Morgan teaches the attachment system includes a strap element anchored to the body of the helmet (Morgan, fig. 13A).
Regarding claim 22, the modified helmet Tutunaru-Morgan teaches the slippage pads define blocks of resilient material (Tutunaru, para. [0046]).
Regarding claim 23 as best understood, Tutunara teaches a helmet (fig. 6) comprising: 
at least an inner liner (para. [0037], core 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (figs. 4-6, para. [0034], the core 40 is sandwiched between concave layer 30 and concave layer 50);
a plurality of slippage pads (fig. 6, para. [0037], pads 57) disposed at selected locations on the concave inner surface and connected to the inner liner (para. [0039], the pads 57 are fixed to the core 40 on one end), the slippage pads defining blocks of resilient material (para. [0046], IIAS 50 comprised of one or more layers of viscoelastic polyurethane foam), the blocks having an elongated shape with a length and a width, the length being greater than the width (fig. 16), the blocks having an undersurface (para. [0039], the pads 57 are fixed to the core 40 on one end) and an opposite head contacting surface (fig. 6 shows a head contact surface of the pads 57), the blocks each having a number of integrally connected side-by-side tubes (fig. 6, para. [0037], tubes 58) each having an opening defined in the head contacting surface and adapted to be oriented toward the wearer’s head (fig. 6), the openings aligned longitudinally along the length of the blocks (fig. 6), the openings being empty and unobstructed at the head contacting surface (fig. 6). 
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. 
However, in the same field of endeavor, Morgan teaches an attachment system (fig. 13A, element 1301) to attach the helmet to the wearer’s head (fig. 13A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head.
Regarding claim 24, Tutunara teaches a helmet (fig. 6) comprising: 
at least an inner liner (para. [0037], core 40) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (figs. 4-6, para. [0034], the core 40 is sandwiched between concave layer 30 and concave layer 50);
a plurality of slippage pads (fig. 6, para. [0037], pads 57) disposed at selected locations on the concave inner surface and connected to the inner liner (para. [0039], the pads 57 are fixed to the core 40 on one end), the slippage pads defining blocks of resilient material (para. [0046], IIAS 50 comprised of one or more layers of viscoelastic polyurethane foam), the blocks being monoblock pieces (fig. 16) made of a single material (para. [0046]) , the blocks having an elongated shape with a length and a width, the length being greater than the width (fig. 16), the blocks having an undersurface (para. [0039], the pads 57 are fixed to the core 40 on one end) and a head contacting surface (fig. 6 shows a head contact surface of the pads 57) on opposite sides of the blocks (fig. 6), the blocks each having a number of integrally connected side-by-side tubes (fig. 6, para. [0037], tubes 58) each having an opening defined in the head contacting surface and opened to the cavity, the openings adapted to be oriented toward the wearer’s head (fig. 6), the openings aligned longitudinally along the length of the blocks (fig. 6). 
Tutunaru does not clearly teach an attachment system to attach the helmet to the wearer’s head. 
However, in the same field of endeavor, Morgan teaches an attachment system (fig. 13A, element 1301) to attach the helmet to the wearer’s head (fig. 13A). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the football helmet of Tutunary with the chin strap as taught by Morgan for the benefit of securing the helmet on the user’s head.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tutunaru (US 20180213875) and Morgan (WO 2018138551), as applied to claim 1 above, and further in view of Kirshon (US 20180153244).
Regarding claim 14, the modified helmet Tutunaru-Morgan does not teach the slippage pads are made of composite material including polyurethane and a non-Newtonian polymeric material. 
However, in the same field of endeavor, Kirshon teaches the deformable liner may comprise a gel-type plastic and/or elastomeric (para. [0026]), and the elastomer material comprising a polyurethane elastomer (para. [0099]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the slippage pads of the modified helmet Tutunaru-Morgan with the composite material including polyurethane and gel type plastic as taught by Kirshon for the benefit of providing impact dissipation for user’s head.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Tutunaru does not teach the amended claim 1, Tutunaru does teach in fig. 6, the pads 57 having an undersurface (attached to layer 40) and a head contacting surface without the layer 59. And the arguments are not commensurate with the rejected claims as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/            Examiner, Art Unit 3732                                                                                                                                                                                            
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732